Opinión DISIDENTE DEL
JUEZ ASOCIADO SEÑOR TRAVIESO
Disiento de la opinión de mis colegas en este caso.
Es cierto que no existe en nuestras leyes precepto alguno que autorice al acreedor por sentencia a embargar salarios no devengados aún por su deudor. T convengo en que una ejecución o embargo sólo procede contra una cosa en exis-tencia.
El deudor de una sentencia, que espera devengar salarios en el futuro, y su principal, que es quien ha de pagarlos, podrían negarse a acatar una orden de. embargo como la expedida en el caso de autos. Y si así lo hubiesen hecho, el acreedor hubiera podido embargar al final de cada mes la euarta parte del salario sujeta a ejecución. No procedieron así en este caso ni el demandado ni su principal. Acataron la orden; y al final de cada mes, durante catorce meses con-secutivos, la General Cigar Co., principal del deudor de la *538sentencia, depositó en manos del márshal in custodia legis,. nna cnarta parte del salario ya devengado y en existencia.
Soy de opinión que las entregas mensuales hechas al már-shal, en obediencia a una orden que no había sido impugnada,, cuando ya los salarios se habían devengado y convertido en. una realidad tangible, en una propiedad embargable, comple-taron y perfeccionaron el embargo sobre el montante en po-der del márshal; y que no debe permitirse al demandado que,, después de haberse sometido voluntariamente al embargo,, pida su anulación, para poder incautarse de los fondos acu-mulados durante catorce meses y burlar así a su acreedor.
Opino que la orden recurrida debe ser revocada y que en su lugar debe dictarse otra sosteniendo la validez del embargo en cuanto a la cantidad en poder del márshal y cance-lando la orden de embargo en cuanto a los salarios futuros.